Citation Nr: 0810208	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  00-17 055	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety, panic attacks and post- 
traumatic stress disorder (PTSD), including as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as Giardiasis with diarrhea and cramping, 
including as due to an undiagnosed illness.

3.  Entitlement to an increased rating (and propriety of 
reduction/restoration of a compensable rating) for memory 
impairment as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1990 to March 1991, and had prior active duty for 
training.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana which, in part, granted 
service connection for memory impairment due to undiagnosed 
illness (rated 10 percent), and denied service connection for 
psychiatric and gastrointestinal disabilities.  In subsequent 
(July and September 2003) ratings, the RO proposed, and 
implemented, a reduction of the 10 percent rating for memory 
impairment to 0 percent, effective December 1, 2003.  The 
issue regarding the rating for memory loss has been 
characterized to reflect the reduction while the appeal was 
pending (and the "staged ratings" assigned).  In July 2005 
and in October 2006, the Board remanded these matters for 
additional development.


FINDINGS OF FACT

1.  The veteran's psychiatric complaints have been attributed 
to known diagnostic clinical entities, including generalized 
anxiety disorder, major depressive disorder, anxiety disorder 
not otherwise specified, and somatization disorder; these 
entities were not manifested in service and are not shown to 
be related to his service.

2.  It is not shown that the veteran served in combat; PTSD 
has been diagnosed; however, there is no credible supporting 
evidence corroborating that the veteran was exposed to a 
stressor event in service.

3.  Giardiasis was not manifested in service and is not shown 
to be related to service; irritable bowel syndrome was first 
manifested years after service and has been medically 
associated with the veteran's non-service connected 
psychiatric disability.

4.  The September 2003 rating decision which reduced the 
rating for the veteran's memory impairment due to undiagnosed 
illness from 10 percent to 0 percent was based on a VA 
medical opinion attributing his memory impairment to a 
nonservice-connected anxiety disorder, and was in compliance 
with all due process requirements.


CONCLUSIONS OF LAW

1.  Service connection for psychiatric disability other than 
PTSD, including as due to undiagnosed illness, is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

3.  Service connection for a gastrointestinal disorder, 
including as due to undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

4.  The RO's September 2003 decision reducing the rating of 
the veteran's memory impairment due to undiagnosed illness 
from 10 percent to zero percent was supported by the evidence 
of record and in accordance with governing law and 
regulations; restoration of the 10 percent rating or 
assignment of a rating in excess of 10 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.71a, Diagnostic Code (Code) 9327 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters dated in July 2001, July 2005, November 2005, January 
2006, and November 2006 provided certain essential notice 
regarding the veteran's and VA's evidence development 
obligations, and advised the veteran of what evidence was 
still needed.  An August 2000 statement of the case (SOC) and 
subsequent supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the rating reduction and denials of service 
connection, and readjudicated the matters after notice and 
development were complete.  The veteran has received all 
critical notice, and has had ample opportunity to 
respond/supplement the record after notice was given; he is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.  Furthermore, in a March 2006 letter, 
he was given notice regarding ratings and effective dates of 
awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

While it was not possible for complete VCAA notice to be 
given prior to the rating decision on appeal (which predated 
the enactment of the VCAA), the appellant had ample 
opportunity to respond to the notice letters and the SOC and 
SSOCs and to supplement the record after notice was given.  
The claims were thereafter readjudicated.  See September 2007 
SSOC.  The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

While notice in accordance with the Court's decision in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), was not initially provided, the veteran subsequently 
received compliant notice via SOC.  The Board has considered 
whether the appellant is prejudiced by the technically 
defective (under Vazquez-Flores) notice, and has found he is 
not.  Following the notice of applicable rating criteria and 
of the types of evidence that would substantiate entitlement 
to higher ratings via SOC, the veteran had ample opportunity 
to respond.  The matter was thereafter readjudicated by the 
September 2007 SSOC.  No useful purpose would be served by 
remanding the case for further notification, as such would 
merely result in needless duplication.

The veteran's pertinent VA treatment records have been 
secured.  The RO arranged for VA examinations in August 1999 
and January 2003.  The veteran did not respond to letters 
from the RO requesting details of his alleged inservice 
stressors.  He also failed to report for VA examination 
scheduled in December 2006.  The Board notes that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has not 
identified any evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.


II.  Factual Background

The service medical records do not show any gastrointestinal 
or psychiatric treatments or complaints.  On service 
separation examination in March 1991, psychiatric and abdomen 
and viscera evaluations were normal; in his report of medical 
history the veteran denied nervous trouble and stomach or 
intestinal trouble.

The veteran's DD-214 indicates that his military specialty 
was medical specialist.  He served in Southwest Asia; he did 
not receive any awards or decorations connoting combat.

A VA Gulf War examination in June 1996 found no 
gastrointestinal or neuropsychiatric problems.  In August 
1996 gastroenteritis was noted.  In November 1996, he was 
seen with an acute intestinal infection; Giardiasis was 
identified.  In February 1997 the veteran was seen with 
complaints of anxiety attacks and diarrhea.  The provisional 
diagnosis was anxiety disorder.  

A VA Gulf War examination in December 1998 found history of 
recurrent diarrhea.  No upper gastrointestinal symptoms were 
present.  Probable irritable bowel syndrome was noted.  

On VA psychiatric examination in December 1998 anxiety 
disorder, not otherwise specified, was diagnosed.  The 
examiner found that the veteran did not have a full symptom 
picture of PTSD, thus it could not be diagnosed.  It was 
unclear whether the veteran's memory problems were related to 
his anxiety problems as opposed to a neurological condition.  
VA memory testing in August 1999 noted verbal and general 
memory scores within the low average to mildly impaired 
range.

On VA examination in August 2004, the examiner stated that 
the veteran currently had irritable bowel syndrome; that his 
irritable bowel syndrome was not a consequence of his Giardia 
infection; and that it was likely that his digestive problems 
and irritable bowel syndrome were related to his "anxiety 
and psychologic predisposition."  
A VA psychiatric examination in January 2003 found 
generalized anxiety disorder.  The examiner stated that the 
veteran's memory impairment could be attributed to his 
anxiety disorder, noting that there was no evidence of record 
of organic brain syndrome and the veteran had apparently 
never been knocked unconscious.  The examiner also stated 
that the veteran's diarrhea and abdominal cramps could be 
attributed to his somatization disorder.  In an addendum 
report dated in April 2003, the VA examiner stated that the 
veteran's memory problems are "more likely than not a 
function of his generalized anxiety disorder."

Upper gastrointestinal series in February 2003 showed very 
mild gastroesophageal reflux.  

A private psychologist's report dated in January 2004 noted 
that the veteran reported treating injured soldiers during 
the Gulf War, as well as rescuing soldiers in the field.  The 
diagnoses were PTSD, with delayed onset; major depressive 
disorder, without psychotic features; and generalized anxiety 
disorder.

Service connection for memory impairment as an undiagnosed 
illness was granted in June 2000.  A 10 percent initial 
rating was assigned from October 1995, and the veteran 
disagreed with the initial rating.  Subsequently, a July 2003 
rating decision proposed to reduce the rating to 0 percent, 
and a September 2003 rating decision implemented such 
reduction.  The reduction was based on the report (with April 
2003 addendum) of a January 2003 VA examination that found 
the veteran's memory problems were "more likely than not a 
function of his generalized anxiety disorder."

As noted above, the veteran did not respond to two letters 
requesting additional information as to his claimed stressors 
that might have allowed the RO to confirm the reported 
events, nor did he report for VA examination scheduled in 
December 2006 to ascertain the correct diagnosis for any 
psychiatric disability he has, to ascertain the severity of 
his memory impairment to what disability entity the memory 
impairment is attributed (specifically if any is due to 
undiagnosed illness), and to determine whether he has any 
gastrointestinal disability that is caused or aggravated by a 
psychiatric disability.  
III.  Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi- 
symptom illnesses; therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).



Psychiatric Disability

The veteran seeks service connection for a psychiatric 
disability, based on theories that such is due to undiagnosed 
illness, or that he has PTSD related to experiences working 
as a medical specialist in an evacuation hospital in 
Southwest Asia during the Persian Gulf War.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred. 38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The clinical diagnoses assigned for the veteran's psychiatric 
symptoms remove these entities from the purview of the 
"undiagnosed illness" presumptive provisions.  Each is a 
known diagnostic clinical entity.

While diagnoses of generalized anxiety disorder, anxiety 
disorder not otherwise specified, somatization disorder, and 
major depressive disorder are of record, these diagnoses have 
not been directly linked to the veteran's period of service.  
Notably, no psychiatric complaints were noted during service, 
and the veteran denied nervous problems at service 
separation.  The first indication of psychiatric complaints 
(anxiety) is noted in 1997, more than five years after his 
separation from service.  There is no competent evidence 
attributing these diagnoses to the veteran's service.  
Consequently, there is no basis for a finding that any such 
acquired psychiatric disability is related to service.

With respect to the veteran's claim that he has PTSD as a 
result of service in the Gulf War, the Board notes that in 
February 2004 a private psychologist diagnosed PTSD.  
However, that of itself is insufficient to establish service 
connection for such disability.  What is also needed is 
credible supporting evidence that a stressor event in service 
actually occurred, and even an unequivocal medical diagnosis 
of PTSD would not suffice to establish service connection for 
PTSD in the absence of such credible supporting evidence.  38 
C.F.R. § 3.304(f).  Since it is not shown that the veteran 
engaged in combat, there must be corroborative supporting 
evidence of an alleged stressor event in service.  See Cohen, 
10 Vet. App. at 128.

The veteran has reported various stressor events, including 
his rescuing injured soldiers in the field.  Despite the RO's 
repeat requests to the veteran for detailed information about 
these alleged stressors (to allow for verification), he has 
not provided the details requested; the information he has 
provided is simply too vague to permit verification.  Since 
he has declined to provide details of his alleged stressors 
of a verifiable nature, and since the record does not 
otherwise contain any credible supporting evidence for the 
stressors (on their face, reports of action "in the field" 
does not appear consistent with the lack of any awards 
denoting combat), the Board finds the veteran's alleged 
stressors not credible.  

The diagnosis of PTSD in the record is based on the veteran's 
self-reported history of stressor events that are not 
corroborated, and the history is deemed not credible.  As it 
is not shown that the veteran engaged in combat, or that 
there is credible supporting evidence of a stressor event in 
service (or a diagnosis of PTSD based on a stressor that is 
supported by credible evidence), the regulatory criteria for 
establishing entitlement to service connection for PTSD are 
not met.  




Gastrointestinal Disorder

The record contains diagnoses of Giardiasis and irritable 
bowel syndrome.  Giardiasis was first noted in 1996, more 
than five years after the veteran's separation from service.  
There is no competent evidence attributing this diagnosis to 
the veteran's service.  Consequently, there is no basis for a 
finding that Giardiasis is related to service.

The veteran's irritable bowel syndrome has been medically 
attributed to his anxiety disorder.  See the August 2004 VA 
examination report.  He did not report for a VA examination 
in December 2006 that would have provided further information 
on this point; as it now stands, the record indicates that 
his irritable bowel syndrome is related to his nonservice-
connected anxiety disorder.  Thus, while irritable bowel 
syndrome qualifies as a medically unexplained chronic multi- 
symptom illness under § 3.317, it is nonetheless attributed 
to a known clinical diagnosis (anxiety disorder) and is 
therefor not subject to service connection under the 
provisions of 38 U.S.C.A. §§ 1117 or 38 C.F.R. § 3.317.

To establish service connection for these gastrointestinal 
disabilities under the circumstances shown, the evidence must 
show that the Giardiasis or irritable bowel syndrome is 
related to an event, injury, or disease in service.  There is 
no competent (medical) evidence that relates the disabilities 
to the veteran's service, to include his exposure to 
environmental hazards while serving in the Persian Gulf.  
Notably, his irritable bowel syndrome has been medically 
attributed to his anxiety disorder.  To the extent that the 
veteran claims onset of gastrointestinal symptoms in service, 
the Board notes that he specifically denied such symptoms on 
his service separation examination and on Gulf War 
examination in July 1996.  Regarding alleged onset of 
symptoms, the Board finds greater probative value in 
contemporaneous records than in recent recollections of 
remote events.

Because he is a layperson, untrained in determining medical 
diagnosis and etiology, the veteran's belief that his 
diseases and disabilities are related to events in service, 
to include environmental hazards of the Persian Gulf, are not 
competent evidence.  See Espiritu, 2 Vet. App. 494.  His 
claim of continuity of symptoms beginning in service is not 
credible in light of contemporaneous records.  Without any 
competent evidence of a nexus between these claimed 
disabilities and the veteran's active service, service 
connection for the disabilities is not warranted.  The 
preponderance of the evidence is against these claims.  
Accordingly, they must be denied.

IV.  Rating of Memory Impairment

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where the claim 
involves the initial rating assigned with a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and a lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).  When 
the evidence indicates that a condition has stabilized to the 
point that a particular rating has continued for a long 
period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The 10 percent rating for memory impairment due to 
undiagnosed illness was in effect from October 1995 to 
November 2003, more than 5 years; thus, the provisions of 38 
C.F.R. § 3.344 apply.  The RO properly complied with 
38 C.F.R. § 3.105(e) criteria pertaining to reductions.  That 
is, the RO furnished the veteran a letter notifying him of 
the proposed reduction in a July 2003 letter and he had 60 
days in which to respond.  The reduction was not implemented 
until December 1, 2003.  Thus, all due process requirements 
under this provision were met.

When the issue is whether the RO was justified in reducing a 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction is warranted.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to 38 
C.F.R. § 3.344, the Board must (1) review the entire record 
of examinations and medical and industrial history to 
ascertain whether the examination or examinations on which 
the reduction was based were full and complete; (2) decline 
to use examinations which are less full and complete than 
those on which payments were authorized or continued; (3) not 
reduce an evaluation for a disability which is subject to 
periodic improvement on one examination except in cases where 
all the evidence clearly warrants a finding of material 
improvement; and (4) consider whether the evidence makes it 
reasonably certain that any improvement found will be 
maintained under the ordinary conditions of life. Id. at 419.
Here, the award of service connection for memory impairment 
due to undiagnosed illness, and the 10 percent rating 
assigned, were based on a VA examination in August 1999 that 
demonstrated objective memory impairment and did not 
specifically attribute such impairment to a known diagnosis.

A VA examination in January 2003 (with April 2003 addendum 
report) resulted in a specific finding by the VA examiner 
that the veteran's memory problems are "more likely than not 
a function of his generalized anxiety disorder."  As there 
is essentially no credible medical evidence of record 
challenging the April 2003 VA opinion, there is no basis for 
finding that the reduction based on that opinion was 
improper.  Significantly, the August 1999 VA examination upon 
which the original grant of service connection and a 10 
percent rating was based did not include a specific finding 
that the veteran's memory impairment was due to undiagnosed 
illness; rather, the RO made such inference based on the lack 
of an identified cause for the impairment.  Since the April 
2003 opinion attributing the cause of the impairment to a 
nonservice-connected identifiable diagnosis rather than an 
undiagnosed illness contained a rationale for its 
conclusions; the RO finds that examination more "full and 
complete" than that on which the original payment was 
authorized.

Finally, since the medical evidence of record does not 
associate the veteran's memory impairment with undiagnosed 
illness, there is no basis for considering a compensable 
rating for memory impairment on that basis.

As the preponderance of the medical evidence of record 
supported the reduction proposed and implemented by the RO, 
and as the procedure followed by the RO was in compliance 
with regulatory criteria governing rating reductions, the 
Board concludes that the reduction of the rating for memory 
impairment due to undiagnosed illness from 10 percent to 0 
percent effective December 1, 2003 was proper, and that 
restoration of the 10 percent rating or the assignment of any 
compensable rating is not warranted.



ORDER

Service connection for a psychiatric disorder, claimed as 
anxiety, panic attacks and post- traumatic stress disorder 
(PTSD), including as due to an undiagnosed illness, is 
denied.

Service connection for a gastrointestinal disorder, including 
as due to an undiagnosed illness, is denied.

The appeal seeking restoration of a 10 percent rating for 
memory impairment due to undiagnosed illness/assignment of a 
compensable rating for such disability, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


